Order filed December 8, 2016




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00818-CV
                                     ____________

  IN THE MATTER OF THE VEIT JOHNNES BRIMER AND NATALIA
                    ERSHOVA BRIMER


                     On Appeal from the 245th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-01507

                                       ORDER

      This appeal is from a judgment signed July 12, 2016. The district clerk
notified this court that the trial court granted a motion for new trial filed by appellant
Natalie Ershova Brimer. The clerk’s record has not been filed. Accordingly, the
Harris County District Clerk is directed to file a partial clerk’s record by December
19, 2016, containing (1) the trial court’s judgment; (2) the motion for new trial; and
(3) the trial court’s ruling on the motion for new trial.

                                    PER CURIAM